Citation Nr: 1711678	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-25 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971, to include service in the Republic of Vietnam (Vietnam) during the Vietnam War.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the benefits sought on appeal.  The Veteran submitted a notice of disagreement (NOD) in February 2011, a statement of the case (SOC) was issued in September 2011, and timely correspondence received in December 2011 was accepted by the regional office in lieu of a VA Form 9.  The Veteran submitted a formal VA Form 9 in August 2012.  

The Board notes this appeal originally included entitlement to service connection for right ear hearing loss; however, that issue was granted in a December 2015 rating decision, and as such, is no longer on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDINGS OF FACT

1.  The Veteran's current left ear hearing loss is shown to be etiologically related to his active military service.

2.  The Veteran's current tinnitus is shown to be etiologically related to his active military service.

CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  Service connection for tinnitus is established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

As the Board's decision to grant the claims for entitlement to service connection for left ear hearing loss and tinnitus are completely favorable, no further action is required to comply with the VCAA and implementing regulations for these issues.

II. Service Connection 

The Veteran seeks entitlement to service connection for his left ear hearing loss and tinnitus.  The Veteran asserts that he was exposed to acoustic trauma during service and currently suffers from hearing loss and tinnitus.  As stated in the December 2015 rating decision that granted entitlement to service connection for the Veteran's right ear hearing loss has been found and VA has conceded exposure to acoustic trauma in service.  For the following reasons, the Board finds that service connection is warranted for hearing loss of the left ear and tinnitus.

A. Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). 

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

B. Facts & Analysis

The Veteran has consistently asserted that he began experiencing hearing loss in service when he was exposed to loud noises through his artillery duties in Vietnam.  The Veteran is competent to report such symptoms as decreased hearing acuity that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In addition, based upon the evidence available, the Board presumes the occurrence of the Veteran's in-service acoustic trauma.  The Board also notes that the RO granted service connection for right ear hearing loss in December 2015 on this basis.

First, the Board finds that the VA audiological examination dated in December 2014 shows left ear sensorineural hearing loss for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current left ear hearing loss was caused or worsened by his military service.

The Veteran underwent VA audiological examinations in April 2010 and December 2014-both conducted by the same examiner.  Although the examiner identified current diagnoses of left ear hearing loss and tinnitus, the VA examiner opined that the Veteran's left ear hearing loss was not due to noise exposure in service.  

The Board finds that the VA examiner did not provide an adequate explanation to justify this conclusion in either report.  Notably, the examiner's rationale was both inconsistent and minimal, for tinnitus the examiner's opinion relied upon a lack of reporting the disorder until the April 2010 VA examination.  The VA examiner contradictorily noted that despite the fact that "there were significant threshold shifts in both ears" when comparing the Veteran's 1970 entrance and a 1976 post service audiological exam, the left ear issues were only demonstrated in two higher frequencies that are "usually" not related to noise problems, rather, they are indicative of inner ear issues.  

In November 2011, a private treating physician provided a medical opinion following examination of the Veteran.  The private opinion identified current diagnoses of "constant tinnitus" since service and bilateral hearing loss.  The physician noted that the Veteran entered service with normal hearing and that he reported a decrease and "severe tinnitus" following his exposure to "artillery fire."  The physician opined that the Veteran's hearing loss and tinnitus are "at least as likely as not caused by military service." 

In light of the inadequate VA opinions, the Board places more probative value on the November 2011 private opinion and on Veteran's statements regarding the onset and continuity of symptomatology.  The Veteran is competent to report about what happened to him during service and his statements are found to be credible as they are consistent with the places, types, and circumstances as reflected by his DD Form 214.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's tinnitus and left ear hearing loss are related to his active service.  Service connection for left ear hearing loss and tinnitus is warranted.  



ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


